DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a Final Office Action for application no. 17/117,170, for a BRACKET AND ONOARD DEVICE ATTACHMENT STRUCTURE, filed on 12/10/2020.  This correspondence is in response to applicant’s reply filed on 6/15/2022.  Claims 1, 3-6, 8-10 and 12-15 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 contains the limitations regarding “an onboard device that is provided with an engagement portion configured to engage with the engaging portion of the bracket,” however, claim 1 provides the limitations regarding “an engaging portion provided at each of the bracket pieces so as to enable a plurality of engagement portions provided at the onboard device to engage with the respective engaging portion.” Further, claim 15 appears to reference these same terms in the plural.  Although applicant incorporated the limitations of claim 1 into claim 14, it is unclear whether the term regarding the engagement portions and engaging portions are intended to be singular or plural.  If they are intended to be singular, it is unclear to which one of the engagement portions and engaging portions the term refers.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krug, et al. (DE 10211444).
Regarding claim 1, Krug teaches a resin bracket for fixing an onboard device to a window glass employed in a vehicle, the bracket comprising: a plurality of bracket pieces (12a-12g), each configured to be adhered to the window glass (5); a coupling portion (13a-13f) configured to couple together adjacent bracket pieces of the bracket pieces so as to allow relative movement therebetween; and an engaging portion (6) provided at each of the bracket pieces so as to enable a plurality of engagement portions provided at the onboard device to engage with the respective engaging portions, wherein: the adjacent bracket pieces and the coupling portion are molded together as an integral unit (injection molded), and the coupling portion includes a deformable portion capable of elastic deformation.  [The Examiner notes that the reference to molding together the adjacent bracket pieces and the coupling portion implies a method step which is not given any patentable weight since the claims are directed to an article of manufacture.]
Regarding claim 3, Krug teaches bracket of claim 1, wherein the deformable portion is a curved portion capable of bending deformation. 
Regarding claim 4, Krug teaches bracket of claim 1, wherein a thickness of the deformable portion is smaller than a thickness of the bracket pieces (Fig. 3).
Regarding claim 5, Krug teaches bracket of claim 3, wherein a thickness of the deformable portion is smaller than a thickness of the bracket pieces (Fig. 3).
Regarding claim 6, Krug teaches bracket of claim 1, wherein adjacent bracket pieces of the bracket pieces are coupled together by a plurality of the coupling portions (Fig. 2).
Regarding claim 8, Krug teaches bracket of claim 1, wherein adjacent bracket pieces of the bracket pieces are coupled together by a plurality of the coupling portions (Fig. 2).
Regarding claim 9, Krug teaches bracket of claim 4, wherein adjacent bracket pieces of the bracket pieces are coupled together by a plurality of the coupling portions (Fig. 2).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krug, et al. (DE 10211444).
Regarding claim 14, as best understood, Krug teaches an onboard device attachment structure, comprising: a plastic bracket (1) for fixing an onboard device (4) to a window glass (5) employed in a vehicle, the bracket including: a plurality of bracket pieces (12a-g), each configured to be adhered to the window glass; a coupling portion (13a-f) configured to couple together adjacent bracket pieces of the bracket pieces so as to allow relative movement therebetween; and an engaging portion (6) provided at each of the bracket pieces so as to enable a plurality of engagement portions (22, 22’) provided at the onboard device to engage with the respective engaging portions, and the bracket being adhered to the window glass; and an onboard device that is provided with an engagement portion configured to engage with the engaging portion of the bracket, and that is attachable to the bracket; but does not teach that the bracket is made of resin. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to construct the invention of resin as a low cost material of superior structural integrity, and further, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Regarding claim 15, as best understood, Krug teaches the structure of claim 14, wherein: the onboard device comprises a stereo camera (radio/camera) configured to image an area ahead of the vehicle; the plurality of bracket pieces included in the bracket are adhered to the front glass of the vehicle in a state arrayed along a vehicle width direction; and a plurality of the engagement portions provided at the stereo camera are configured to engage with the engaging portions provided at the respective bracket pieces.
Allowable Subject Matter
Claims 10, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 8, 9, 14 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        September 9, 2022